DETAILED ACTION
Response to Amendment
Acknowledgements
	Examiner’s Amendments appear below to correct obvious minor informalities.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
On line 13 of claim 60, “the cannula” has been replaced by --the chamfered cannula--.
On line 12 of claim 71, “the cannula” has been replaced by --the chamfered cannula--.
On line 3 of claim 73, “the cannula” has been replaced by --the chamfered cannula--.
On lines 1-2 of claim 74, “the cannula” has been replaced by --the chamfered cannula--.
Allowable Subject Matter
Claims 60-62, 64-68, and 71-76 are allowed.
The following is an examiner’s statement of reasons for allowance:  The applicant provided multiple arguments in the Remarks filed on 5/4/2022.  The examiner found the following argument on page 7 to be persuasive:
“Krug does not teach an arrangement in which the inner wall of the needle lumen is configured or profiled to interact with an outer wall of the stylet such that the stylet is guided during its passage through the lumen of the needle so that the chamfered end of the stylet is correctly aligned and cannot rotate within the needle. On the contrary, the stylet 10 and its chamfered end is free to rotate within the lumen of the needle during its passage through the lumen of the needle.”

The examiner agrees with the applicant.  The stylet 10 of Krug could be rotated during its passage through the needle and aligned only when the stylet handle 16 reaches the fitting 26.  This is distinct from the applicant’s claimed invention (see claim 60) which requires “wherein the inner wall of the cannula defining the lumen is configured to interact with the outer wall of the removable plunger so that the removable plunger is guided during its passage through the lumen so that the chamfered end of the plunger is correctly aligned in the chamfered cannula and cannot rotate within the chamfered cannula”.  Independent claim 71 includes a similar limitation and is allowable for the same reasons.  Claims 60 and 71 are understood to be allowable in combination with the other limitations in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/           Primary Examiner, Art Unit 3783